Case 1:18-cv-00681-RJL Document 165-4 Filed 03/13/20 Page 1 of 2




        Exhibit 3
     Case 1:18-cv-00681-RJL Document 165-4 Filed 03/13/20 Page 2 of 2



From:            Eden Ouainton
To:              Joshua Riley: Michael Gottlieb; Meryl Governski; SamJ:!.a!!
Subject:         Rich v. Butowsky -- Notices of Intent to Serve Third Party Subpoena
Date:            Tuesday, February 25, 2020 10:17:36 AM
Attachments:     Notice of Intent to Serve Subpoena Joel Rich. pdf
                 Notice of Intent to Serve Subpoena Mary Rich.pdf



CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize
the sender.




Please see attached.

Eden P. Quainton
Quainton Law, PLLC
1001 A venue of the Americas, 11th Floor
New York, NY 10018
Tel: 212.813.8389
Fax: 212.813.8390
Cell: 202.360.6296
,vw,\ .quaintonlaw.com
